Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claims to priority to both Provisional 62/571,828 filed on 10/13/2017 and PCT/IL2018/051098 filed on 10/11/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/07/2020 has been fully considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 recites the limitation "“… on said particular growing-bed.”  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “on a particular growing-bed” or “on said particular growing plot.” 
Therefore, claims 10-13 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-25 are directed to a method. Therefore, the claims are directed to a patent eligible category of invention.
Step 2A, Prong 1: Claim 1 is directed to an abstract idea based on producing a recommendation for at least one of agricultural and operational actions, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind including an observation, evaluation, judgment, and opinion. The claim 1 limitations of “(a) collecting agricultural data from multiple sources relating to multiple growing-plots of crop; (b) collecting environmental data relating to said multiple growing-plots; (c) collecting manufacturing and operational data with regard to intended utilization of said crops at a manufacturing facility; (d) identifying a particular growing-plot; (e) correlating among (i) agricultural data related to said particular growing-plot, and (ii) environmental data related to said particular growing-plot, and (iii) operational data related to intended utilization of crops from said particular growing-plot, and (iv) manufacturing data and marketing data related to intended utilization of crops from said particular growing plot; (f) analyzing correlated data of step (e), and generating at least one of: (I) an agricultural action recommendation to be performed at said particular growing-plot, (II) an operational action recommendation to be performed at said manufacturing facility” as drafted, under considerations of the broadest reasonable interpretation of the claimed invention, is directed to a Mental Process defining the steps to create a recommendation. Therefore, the independent claim contains abstract limitations.
Dependent claims 2-9, 16-21, 23-24 further narrows the abstract idea identified in the independent claim. 
Dependent claims 10-15, 22, and 25 will be evaluated under Step 2A, Prong 2 below. 
Step 2A, Prong 2: Independent claim 1 is not integrated into a practical application. In particular, claim 1 is directed to a method with no computer, processor, or other structural elements actively recited 
Dependent claims 2-9, 16-21, and 23-24 further narrows the abstract idea identified in the independent claim and do not include additional elements for consideration under Step 2A, Prong 2.
Dependent claims 10-13 introduce the additional element of “executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e).” This limitation, under considerations of the broadest reasonable interpretation of the claimed invention, is nothing more than generally linking the use of the judicial exception to the field of machine learning. The claimed invention does not provide any improvements to the field of “machine learning” or “artificial intelligence.” 
Dependent claims 14 and 15 introduce the additional element of “executing a computer vision process on one or more images of said particular growing- plot.” The additional element of “computer vision” is claimed in a merely generic manner. This additional element is generally linking the use of the judicial exception, which is not sufficient to prove integration into a practical application. 
Dependent claim 22 introduces the additional element of “storing in a data repository, digital information regarding agricultural-origin materials of multiple different particular growing-plots.” This additional element is nothing more than post-solution activity. The post-solution activity defining the step of storing data is not sufficient to prove integration into a practical application. 
Dependent claim 25 introduces the additional element of “automatically extracting from an Enterprise Resource Planning (ERP) system historical data about historical delivery and procurement of crops from said particular growing-plot to said manufacturing facility.” This pre-solution activity is not sufficient to prove integration into a practical application. The storage and retrieval of data in a memory is mere generic extra-solution activity.
Therefore, the dependent claims do not integrate the judicial exception into a practical application.
Step 2B:  Independent claim 1 does not contain anything significantly more than the judicial exception. There are no additional elements in the claim for consideration under Step 2B. The claim 
Dependent claims 2-9, 16-21, and 23-24 further narrows the abstract idea identified in the independent claim, which is not anything significantly more than the judicial exception. 
Dependent claims 10-13 introduce the additional element of “executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e).” This limitation, under considerations of the broadest reasonable interpretation of the claimed invention, is nothing more than generally linking the use of the judicial exception to the field of machine learning. The claimed invention does not provide any improvements to the field of “machine learning” or “artificial intelligence.” Therefore, this additional element is not anything significantly more than the judicial exception. 
Dependent claims 14 and 15 introduce the additional element of “executing a computer vision process on one or more images of said particular growing- plot.” The additional element of “computer vision” is claimed in a merely generic manner. This additional element is generally linking the use of the judicial exception, which is not sufficient to prove integration into a practical application. Therefore, this additional element is not anything significantly more than the judicial exception.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how dependent claims 22 and 25 are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
Dependent claim 22 introduces the additional element of “storing in a data repository, digital information regarding agricultural-origin materials of multiple different particular growing-plots.” This additional element is nothing more than post-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory
Dependent claim 25 introduces the additional element of “automatically extracting from an Enterprise Resource Planning (ERP) system historical data about historical delivery and procurement of crops from said particular growing-plot to said manufacturing facility.” Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Therefore, as shown Section 2106.05(d), the 2B features of the claims 22 and 25 are “routine and conventional.” 
Accordingly, claims 1-25 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-9, 14, 16-20, and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coolidge et al. (US 20210112705 A1).

Regarding claim 1, Coolidge anticipates a method comprising (Fig. 3A and 4): (a) collecting agricultural data from multiple sources relating to multiple growing-plots of crops (paragraph [0073] teaches an agricultural enterprise management system comprises data input modules pertaining to data including in paragraph [0074] teaches agricultural production data collected on an individual latitude and longitude within a field for multiple cropping cycles including sowing, spraying, harvesting dates, yield data, and more, wherein paragraphs [0089-0090] teach receiving certain specific types of data inputs from a plurality of modules including geospatial imagery; see also: [0040]); 
 (b) collecting environmental data relating to said multiple growing-plots (paragraph [0073] teaches an agricultural enterprise management system comprises data input modules pertaining to data including in paragraph [0074] teaches agricultural production data collected on an individual latitude and longitude within a field including environmental data regarding temperatures, precipitation, moisture, wind, and sunlight hours throughout each cropping cycles, as well as in [0086] teaches model crop production based on “what if” analyses pertaining to global weather events; see also: [0040]);
(c) collecting manufacturing and operational data with regard to intended utilization of said crops at a manufacturing facility (paragraph [0073] teaches an agricultural enterprise management system comprises data input modules pertaining to data including in paragraph [0079] teaches monitoring agricultural commodities produced, paragraph [0081] teaches real-time feeds of commodity market pricing on an hourly basis correlated with valuation of the producer’s market position and current margin tracking, wherein paragraph [0083] teaches risk identification assessment, and management modules for crop production and commodity markets (supply and demand), paragraph [0086] teaches model crop production based on “what if” analyses pertaining to economy fluctuations, wherein paragraphs [0089-0090] teach receiving certain specific types of data inputs from a plurality of modules including wholesale distributors, manufacturing companies, food processors, and more; see also: [0040]); 
(d) identifying a particular growing-plot (paragraph [0004] teaches selecting and assessing crop production options for a selected field, wherein paragraph [0092] teaches evaluating delineated geospatial zones that are displayed via satellite imagery; see also: [0073-0090]); 
 (e) correlating among (i) agricultural data related to said particular growing-plot (paragraph [0004] teaches selecting and assessing crop production options for a selected field including (i) the producer’s preferred crop rotation cycle for each field and historical annual production, as well as in paragraphs [0040-0041] teach correlating and assessing costs, performance efficiencies, revenue, and more for each of the aforementioned categories, wherein the categories include (iii) actual crops produced on each of the individual fields comprising the farm lands; see also: 0073-0090]),
and (ii) environmental data related to said particular growing-plot (paragraph [0004] teaches selecting and assessing crop production options for a selected field including (i) the producer’s preferred crop rotation cycle for each field and historical annual production, as well as in paragraphs [0040-0041] teach correlating and assessing costs, performance efficiencies, revenue, and more for each of the aforementioned categories, wherein the categories include (xiv) weather data and (i) farmlands’ physiochemical and topographical characteristics; see also: 0073-0090]),
and (iii) operational data related to intended utilization of crops from said particular growing-plot (paragraph [0004] teaches selecting and assessing crop production options for a selected field including (iii) current commodity pricing and related futures forecasting for each crop options, as well as in paragraphs [0040-0041] teach correlating and assessing costs, performance efficiencies, revenue, and more for each of the aforementioned categories, wherein the categories include (ix) financing of costs related to acquisition of the individual fields, acquisition of capital equipment, crop production costs, costs related to storage of harvested crops, delivery of harvested crops to purchasers, and sales records relating to the harvested crops; see also: [0073-0090]), 
and (iv) manufacturing data and marketing data related to intended utilization of crops from said particular growing plot (paragraph [0004] teaches selecting and assessing crop production options for a selected field including (vi) estimation of ranges of potential revenues and profits for each crop option related to the ranges of types and quantities of inputs selected for each crop options, as well as in paragraphs [0040-0041] teach correlating and assessing costs, performance efficiencies, revenue, and ;  
(f) analyzing correlated data of step (e) (paragraph [0072] teaches the agricultural enterprise management system processes and analyzes the input crop planning production data inputs, wherein paragraph [0004] teaches selecting and assessing crop production options for a selected field; see also: [0073-0090]),
and generating at least one of: (I) an agricultural action recommendation to be performed at said particular growing-plot (paragraph [0087] teaches assimilating outputs from the above components into dashboard summaries with opportunity analyses during the crop production cycle, which enables management decisions to modify crop management activities in order to optimize production outputs and revenue captured, wherein this includes in paragraph [0014] teaches determining a first agronomic prescription for applying fertilizer product to one or more geospatial zones at the fertilizer rate for growing the selected crop, as well as paragraph [0049] teaches agronomy services related to a third-party service provider that can provide seeding rate calculations and recommendations, wherein paragraph [0002] teaches optimizing options for the selection of crop production inputs and crop rotations),
(II) an operational action recommendation to be performed at said manufacturing facility (paragraph [0087] teaches assimilating outputs from the above components into dashboard summaries with opportunity analyses during the crop production cycle, which enables management decisions to modify crop management activities in order to optimize production outputs and revenue captured, wherein this includes in paragraph [0090] teaches the agricultural enterprise management system can be expanded by the integration of suppliers and service providers including wholesale distributors, manufacturing companies, food processors, and more, wherein paragraph [0002] teaches optimizing options for the selection of crop production inputs and crop rotations).

	Regarding claim 2, Coolidge anticipates all the limitations of claim 1 above.
 further comprising: analyzing correlated data of step (e), and generating a prediction of one or more attributes of crops of said particular growing-plot  (paragraph [0126] teaches producing a plurality of predictive modeling algorithms for performance of real-time “what if” analyses to facilitate production management decisions to rank the return on investment potential for each crop option being considered to enable a final decision on selection of a crop for production, wherein paragraph [0004] teaches the crop options for evaluated for each field; see also: [0086] Examiner’s Note: The attribute of the crop is the return on investment potential for each crop option being considered).

Regarding claim 4, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches wherein the correlating of step (e) comprises: extracting a particular set of environmental data-items, that pertain to a location of said particular growing-plot (paragraph [0004] teaches selecting and assessing crop production options for a selected field including (i) the producer’s preferred crop rotation cycle for each field and historical annual production, as well as in paragraphs [0130-0131] teach providing the producer’s field location, which was input by the producer for the field and geospatial zone; see also: [0011, 0040-0041, 0070-0071]), 
and that pertain to a particular growing-season (paragraphs [0130-0131] teach a field is evaluated relative to the growing season, such as spring; see also: [0003]); 
associating between (I) said particular set of environmental data-items, and (II) one or more non-environmental data-items that relate to said particular growing-plot (paragraphs [0003-0005] teach assessing a selected field by correlating crop yield projections with related inputs pertaining to the fields, wherein the inputs include in paragraphs [0130-0131] teach providing the producer’s field location, which was input by the producer for the field and geospatial zone, and wherein paragraph [0040] teaches weather data is input into the system along with the field agronomy data; see also: [0011, 0040-0041, 0070-0071]). 

Regarding claim 5, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches wherein the correlating of step (e) comprises: extracting a particular set of weather data-items (paragraph [0007] teaches monitoring and managing crop production activities and inputs including weather events, as well as paragraph [0011] teaches monitoring and forecasting weather for the field and crops; see also: [0011, 0040-0041, 0070-0071]), 
that pertain to a location of said particular growing-plot (paragraph [0118] teaches crop production is evaluated for a selected field commences during the winter season for the spring sowing activities, wherein paragraph [0011] teaches monitoring and forecasting weather for the field and crops), 
and that pertain to a particular growing-season (paragraphs [0118-0125] teach crop production planning during the winter time for the spring sowing activities, as well as paragraph [0131] teaches a field may have geospatial zones for an application season, such as spring; see also: [0011, 0040-0041, 0070-0071]); 
associating between (I) said particular set of weather data-items, and (II) one or more non-environmental data-items that relate to said particular growing-plot (paragraph [0003] teaches assessing crop production options available for the upcoming growing season along with related inputs pertaining to the fields, wherein paragraphs [0130-0131] teach providing the producer’s field location, which was input by the producer for the field and geospatial zone, and wherein paragraph [0040] teaches weather data is input into the system along with the field agronomy data; see also: [0011, 0040-0041, 0070-0071]).

Regarding claim 7, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches wherein the correlating of step (e) comprises: extracting a particular set of fertilization-operations data-items (paragraph [0007] teaches assessing crop production options for a selected field based on a decision matrix that includes selected fertilizers and pesticides; see also: [0011, 0040-0041, 0070-0071]), 
that pertain to a location of said particular growing-plot (paragraphs [0006-0007] teach assessing crop production options for a selected field based on a decision matrix that includes selected fertilizers and pesticides, including paragraphs [0130-0131] teach providing the producer’s field location, which was input by the producer for the field and geospatial zone; see also: [0011, 0040-0041, 0070-0071]), 
and that pertain to a particular growing-season (paragraphs [0006-0007] teach assessing crop production options for a selected field including an estimation of the volume of fertilizer products and pesticide for the upcoming crop production season; see also: [0011, 0040-0041, 0070-0071]); 
associating between (I) said particular set of fertilization-operations data-items, and (II) one or more crop-attributes of said particular growing-plot (paragraphs [0006-0007] teach assessing crop production options for a selected field including an estimation of the volume of fertilizer products and pesticide for the upcoming crop production season, wherein the crop production assessment additionally includes current commodity pricing and related futures forecasting for each crop option, estimation of profit for each crop option, and more (i.e. one or more crop attributes); see also: [0011, 0040-0041, 0070-0071]).

Regarding claim 8, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches wherein the correlating of step (e) comprises: determining geo-spatial topology attributes of said particular growing-plot (paragraph [0040] teaches the agricultural enterprise management system collects all annual data pertaining to the producer’s farmlands’ topographical characteristics, wherein paragraph [0071] teaches the topographical data is related to the three-dimensional vertical and horizontal profile of an individual field and is characterized by the changes in elevation, slope, and orientation; see also: [0039-0041]); 
associating between (I) geo-spatial topology attributes of said particular growing-plot, and (II) one or more crop-attributes of said particular growing-plot (paragraphs [0003-0005] teach assessing a selected field by correlating crop yield projections with related inputs pertaining to the fields, .

Regarding claim 9, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches wherein the correlating of step (e) comprises: extracting a particular set of ambient temperature data-items, that pertain to a location of said particular growing-plot (paragraphs [0073-0074] teach the agricultural enterprise management system comprises data input modules pertaining to temperatures throughout each cropping cycle), 
and that pertain to a particular growing-season (paragraphs [0073-0074] teach the agricultural enterprise management system comprises data input modules pertaining to temperatures throughout each cropping cycle, wherein paragraph [0043] teaches the up-coming crop production is evaluated for a season or cycle, wherein paragraphs [0118-0125] teach crop production planning during the winter time for the spring sowing activities; see also: [0011, 0040-0041, 0131]); 
associating between (I) said particular set of ambient temperature data-items, and (II) one or more non-environmental data-items that relate to said particular growing-plot (paragraphs [0003-0005] teach assessing a selected field by correlating crop yield projections with related inputs pertaining to the fields, wherein the inputs include in paragraph [0043] teaches the up-coming crop production is evaluated for a season or cycle, as well as in paragraph [0040] teaches weather data is input into the system along with the field agronomy data; see also: [0011, 0070-0074]).

Regarding claim 14, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches wherein the analyzing of step (f) comprises: executing a computer vision process on one or more images of said particular growing- plot (paragraph [0073] teaches agricultural enterprise management system comprises data input modules including in paragraphs [0075-0077] teach the inputs include multiple cropping cycle records pertaining to variable zone based agronomic prescriptions for optimized production of selected crops in selected agricultural fields, which , 
and identifying one or more crop-attributes of crops being grown in said particular growing- plot (paragraphs [0090-0092] teach the agronomy calculator can determine variable-rate fertilizer requirements for fields by identifying geospatial zones using satellite imagery to determine the delineation of the zones, which is determined based on available soil testing data, geospatial zone delineation, and predefined agronomic crop needs and yield goals to produce a first set of nutrient requirements as a starting point); 
generating a recommendation for an operational action, to be performed in said manufacturing facility (paragraphs [0090-0092] teach the agronomy calculator can determine variable-rate fertilizer requirements for fields by identifying geospatial zones using satellite imagery to determine the delineation of the zones, wherein paragraph [0049] teaches agronomy services related to a third-party service provider that can provide seeding rate calculations and recommendations), 
based on said crop-attributes that were identified for crops being grown in said particular growing-plot (paragraphs [0090-0092] teach the agronomy calculator can determine variable-rate fertilizer requirements for fields by identifying geospatial zones using satellite imagery to determine the delineation of the zones, which is determined based on available soil testing data, geospatial zone delineation, and predefined agronomic crop needs and yield goals to produce a first set of nutrient requirements as a starting point).

Regarding claim 16, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches wherein the analyzing of step (f) comprises: (A) performing weather analysis of current-season weather conditions with regard to a current growing-season of said particular growing-plot (paragraph [0011] teaches crop production data inputs including weather monitoring and forecasting for the given crop production cycle); 
(B) performing weather analysis of past-season weather conditions with regard to a past growing-season of said particular growing-plot (paragraph [0040] teaches agricultural enterprise management collects annual data, on a year-to-year basis, including weather data); 
(C) comparing between analysis results of step (A) and analysis results of step (B), and based on said comparing, and further based on past crop-attributes that were measured for crops of said past growing-season (paragraphs [0003-0005] teach correlating production data with related inputs and data records pertaining to the field, wherein paragraph [0040] teaches agricultural enterprise management collects annual data, on a year-to-year basis, including weather data, as well as paragraph [0011] teaches crop production data inputs including weather monitoring and forecasting for the given crop production cycle), 
determining one or more crop-attributes of current crops that currently grow in said particular growing-plot (paragraphs [0003-0005] teach correlating production data with related inputs and data records pertaining to the field for the purpose of predicting yields and associated production costs (i.e. attributes)).

Regarding claim 17, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches wherein the analyzing of step (f) comprises: generating a proposal for operational action, to be performed at said manufacturing facility (paragraph [0087] teaches assimilating outputs from the above components into dashboard summaries with opportunity analyses during the crop production cycle, which enables management decisions to modify crop management activities in order to optimize production outputs and revenue captured, wherein this includes in paragraph [0090] teaches the agricultural enterprise management system can be expanded by the integration of suppliers and service providers including wholesale distributors, manufacturing companies, food processors, and more, wherein paragraph [0002] teaches optimizing options for the selection of crop production inputs and crop rotations), based on analysis of at least:  (I) current growing-season temperature-data of said particular growing-plot (paragraphs [0073-0074] teach the agricultural , 
and (II) current growing-season precipitation-conditions in said particular growing-plot (paragraphs [0073-0074] teach the agricultural enterprise management system comprises data input modules pertaining to precipitation and moisture throughout each cropping cycle, wherein paragraph [0043] teaches the up-coming crop production is evaluated for a season or cycle, wherein paragraphs [0118-0125] teach crop production planning during the winter time for the spring sowing activities; see also: [0011, 0040-0041, 0131]), 
and (III) geo-spatial slanting topology of said particular growing-plot (paragraph [0040] teaches the agricultural enterprise management system collects all annual data pertaining to the producer’s farmlands’ topographical characteristics, wherein paragraph [0071] teaches the topographical data is related to the three-dimensional vertical and horizontal profile of an individual field and is characterized by the changes in elevation, slope, and orientation; see also: [0039-0041]).

Regarding claim 18, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches wherein the analyzing of step (f) comprises: generating a proposal for operational action, to be performed at said manufacturing facility, based on analysis of at least: 
(I) current growing-season temperature-data of said particular growing-plot (paragraphs [0073-0074] teach the agricultural enterprise management system comprises data input modules pertaining to temperatures throughout each cropping cycle), 
and (II) current growing-season precipitation-data in said particular growing-plot (paragraphs [0073-0074] teach the agricultural enterprise management system comprises data input modules pertaining to precipitation and moisture throughout each cropping cycle, wherein paragraph [0043] teaches the up-coming crop production is evaluated for a season or cycle, wherein paragraphs [0118-0125] teach crop production planning during the winter time for the spring sowing activities; see also: [0011, 0040-0041, 0131]), 
and (III) geo-spatial slanting topology of said particular growing-plot (paragraph [0040] teaches the agricultural enterprise management system collects all annual data pertaining to the producer’s farmlands’ topographical characteristics, wherein paragraph [0071] teaches the topographical data is related to the three-dimensional vertical and horizontal profile of an individual field and is characterized by the changes in elevation, slope, and orientation; see also: [0039-0041]).

Regarding claim 19, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches wherein the analyzing of step (f) comprises: generating a proposal for operational action, to be performed at said manufacturing facility (paragraph [0087] teaches assimilating outputs from the above components into dashboard summaries with opportunity analyses during the crop production cycle, which enables management decisions to modify crop management activities in order to optimize production outputs and revenue captured, wherein this includes in paragraph [0090] teaches the agricultural enterprise management system can be expanded by the integration of suppliers and service providers including wholesale distributors, manufacturing companies, food processors, and more, wherein paragraph [0002] teaches optimizing options for the selection of crop production inputs and crop rotations), based on analysis of at least: 
(I) current growing-season irrigation-events performed at said particular growing-plot (paragraphs [0073-0074] teach the agricultural enterprise management system comprises input modules pertaining to agricultural production data collected within a field including irrigation dates), 
and (II) current growing-season fertilization-events performed at said particular growing-plot (paragraphs [0073-0077] teach the agronomy calculator comprising agronomic formulae of processing the selected farmland/field, wherein paragraph [0094] teaches the agronomy calculator evaluates the fertilizer product requirements and use of fertilizer products), 
and (III) current growing-season cultivation-operations performed at said particular growing-plot (paragraphs [0073-0074] teach the agricultural enterprise management system comprises .

Regarding claim 20, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches comprising: based on analysis of correlated data, generating a prediction of crop-attributes for crops that are currently growing in said particular growing-plot (paragraph [0086] teaches a plurality of predictive modeling algorithms for performing real-time what if analysis prior to and during crop production, including that of paragraph [0126] teaches producing a plurality of predictive modeling algorithms for performance of real-time “what if” analyses to facilitate production management decisions to rank the return on investment potential for each crop option being considered to enable a final decision on selection of a crop for production; Examiner’s Note: The attribute of the crop is the return on investment potential for each crop option being considered).

Regarding claim 22, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches comprising: storing in a data repository (paragraph [0040] teaches a centralized database that stores information for the agricultural enterprise management system), 
digital information regarding agricultural-origin materials of multiple different particular growing-plots (paragraph [0040] teaches the computer implemented database contains agricultural enterprise management data pertaining to the producer’s farmlands (i.e. multiple different particular growing plots); Examiner’s Note: The agricultural origin material is being interpreted as material that pertains to the agriculture of the farmlands.); 
wherein the storing comprises: linking between (A) information regarding agricultural-origin materials of each discrete growing-plot, and a set of data-items which comprises: (B1) current-season environmental conditions in said discrete growing-plot (paragraphs [0040-0041] teach correlating and assessing costs, performance efficiencies, revenue, and more for each of the aforementioned categories, wherein the categories include (xiv) weather data and (i) farmlands’ i.e. environmental conditions), wherein paragraphs [0118-0125] teach crop production planning during the winter time for the spring sowing activities, as well as paragraph [0131] teaches a field may have geospatial zones for an application season, such as spring, wherein paragraph [0053] teaches the dashboard display can show graphical representations of current and historical data and data subsets), 
(B2) past-season environmental conditions in said discrete growing-plot (paragraphs [0040-0041] teach correlating and assessing costs, performance efficiencies, revenue, and more for each of the aforementioned categories, wherein the categories include (xiv) weather data and (i) farmlands’ physiochemical and topographical characteristics (i.e. environmental conditions), wherein paragraphs [0118-0125] teach crop production planning during the winter time for the spring sowing activities, as well as paragraph [0131] teaches a field may have geospatial zones for an application season, such as spring, wherein paragraph [0053] teaches the dashboard display can show graphical representations of current and historical data and data subsets), 
(B3) agricultural operations performed during current growing-season in said discrete growing-plot (paragraphs [0040-0041] teach correlating and assessing costs, performance efficiencies, revenue, and more for each of the aforementioned categories, wherein the categories include (v) agronomy services engaged prior to and during the crop production cycle, pre-sowing crop production planning and crop selection processes, wherein paragraph [0053] teaches the dashboard display can show graphical representations of current and historical data and data subsets), 
(B4) agricultural operations performed during a past growing-season in said discrete growing plot (paragraphs [0040-0041] teach correlating and assessing costs, performance efficiencies, revenue, and more for each of the aforementioned categories, wherein the categories include (v) agronomy services engaged prior to and during the crop production cycle, pre-sowing crop production planning and crop selection processes, wherein paragraph [0053] teaches the dashboard display can show graphical representations of current and historical data and data subsets).

Regarding claim 23, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches comprising: determining which operational action to perform in said manufacturing facility, from a pool of multiple operational actions (paragraph [0087] teaches assimilating outputs from the above components into dashboard summaries with opportunity analyses during the crop production cycle, which enables management decisions to modify crop management activities in order to optimize production outputs and revenue captured, wherein this includes in paragraph [0090] teaches the agricultural enterprise management system can be expanded by the integration of suppliers and service providers including wholesale distributors, manufacturing companies, food processors, and more), 
based on an analysis of: (i) current-season environmental conditions of said particular growing-plot (paragraphs [0003-0005] teach assessing a selected field by correlating crop yield projections with related inputs pertaining to the fields, wherein the inputs include in paragraphs [0130-0131] teach providing the producer’s field location, which was input by the producer for the field and geospatial zone, and wherein paragraph [0040] teaches weather data (i.e. environmental conditions) is input into the system along with the field agronomy data), 
(ii) past-season environmental conditions of said particular growing-plot (paragraphs [0003-0005] teach assessing a selected field by correlating crop yield projections with related inputs pertaining to the fields, wherein the inputs include in paragraphs [0130-0131] teach providing the producer’s field location, which was input by the producer for the field and geospatial zone, and wherein paragraph [0040] teaches collecting data on a year-to-year basis including weather data (i.e. environmental conditions) and the field agronomy data), 
(iii) current-season agricultural operations performed in said particular growing-plot (paragraphs [0040-0041] teach correlating and assessing costs, performance efficiencies, revenue, and more for each of the aforementioned categories, wherein the categories include (v) agronomy services engaged prior to and during the crop production cycle, pre-sowing crop production planning and crop , 
(iv) past-season agricultural operations performed in said particular growing-plot (paragraphs [0040-0041] teach correlating and assessing costs, performance efficiencies, revenue, and more for each of the aforementioned categories, wherein the categories include (v) agronomy services engaged prior to and during the crop production cycle, pre-sowing crop production planning and crop selection processes, wherein paragraph [0053] teaches the dashboard display can show graphical representations of current and historical data and data subsets). 

Regarding claim 24, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches wherein step (f) comprises generating at least one recommendation selected from the group consisting of: an in-season recommendation to sell agricultural crops (paragraph [0042] teaches assisting the grower in their annual crop planning and sales of their harvested crops including in paragraph [0043] teaches aiding the producer in marketing and delivery of their harvested crops and other agricultural products, wherein paragraphs [0002-0003] teach assessing and optimizing options for the selection of crop production inputs and crop rotations; see also: [0089-0091]).

Regarding claim 25, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches further comprising: (A) automatically extracting from an Enterprise Resource Planning (ERP) system historical data about historical delivery and procurement of crops from said particular growing-plot to said manufacturing facility (paragraph [0126] teaches the agricultural enterprise management system enables a producer to parse the historical data records that were input into the database modules, wherein paragraphs [0073, 0080] teach the agricultural enterprise management system includes data inputs pertaining to historical data pertaining to volumes delivered and pricing); 
(B) automatically correlating between (i) data extracted in step (A), and current growth profile and agricultural crop performance of crops in said particular growing-plot (paragraph [0091] teaches consolidating and processing a producer’s current production with their historical production data, wherein paragraphs [0040-0041] teach correlating and assessing costs, performance efficiencies, revenue, and more for each of the aforementioned categories, wherein the categories include (iii) actual crops produced on each of the individual fields comprising the farm lands);
(C) based on steps (A) and (B), automatically generating at least one notification from the group consisting of: (I) a recommendation to perform a particular agricultural operation at said particular growing-plot (paragraph [0087] teaches assimilating outputs from the above components into dashboard summaries with opportunity analyses during the crop production cycle, which enables management decisions to modify crop management activities in order to optimize production outputs and revenue captured, wherein this includes in paragraph [0014] teaches determining a first agronomic prescription for applying fertilizer product to one or more geospatial zones at the fertilizer rate for growing the selected crop, as well as paragraph [0049] teaches agronomy services related to a third-party service provider that can provide seeding rate calculations and recommendations, wherein paragraph [0002] teaches optimizing options for the selection of crop production inputs and crop rotations), 
(II) a recommendation to perform a particular manufacturing-related operation at said manufacturing facility (paragraph [0087] teaches assimilating outputs from the above components into dashboard summaries with opportunity analyses during the crop production cycle, which enables management decisions to modify crop management activities in order to optimize production outputs and revenue captured, wherein this includes in paragraph [0090] teaches the agricultural enterprise management system can be expanded by the integration of suppliers and service providers including wholesale distributors, manufacturing companies, food processors, and more, wherein paragraph [0002] teaches optimizing options for the selection of crop production inputs and crop rotations), 
(III) a notification about a detected inefficiency or a detected risk related to said particular growing-plot (paragraph [0072] teaches performing a SWOT analyses and risk assessments prior to and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3, 6, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coolidge et al. (US 20210112705 A1) in view of Avey et al. (US 20140067745 A1).

Regarding claim 3, Coolidge anticipates all the limitations of claim 1 above.
Coolidge further teaches further comprising: analyzing correlated data of step (e) (paragraph [0072] teaches the agricultural enterprise management system processes and analyzes the input crop planning production data inputs, wherein paragraph [0004] teaches selecting and assessing crop production options for a selected field; see also: [0073-0090]). 
However, Coolidge does not explicitly teach and generating a prediction of phenological status of crops of said particular growing-plot.
From the same or similar field of endeavor, Avey teaches and generating a prediction of phenological status of crops of said particular growing-plot (paragraph [0024] teaches evaluating localized context for an indication of a target yield including monitoring for a target window for a particular phonological stage (e.g. vegetative stage, reproductive stage, maturation stage) and the like). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coolidge to incorporate the teachings of Avey to include and generating a prediction of phenological status of crops of said particular growing-plot. One would have been motivated to do so in order to optimize crop production by allowing the system to suggest one or more agricultural inputs (Avey, [0008-0009]). By incorporating Avey into Coolidge, one would have been able to increase efficiency and reduce risk by evaluating the recommendation context for the course of the year, planting season, and more (Avey, [0030]). 

Regarding claim 6, Coolidge anticipates all the limitations of claim 1 above.
wherein the correlating of step (e) comprises: extracting a particular set of irrigation-operations data-items, that pertain to a location of said particular growing-plot, and that pertain to a particular growing-season; associating between (I) said particular set of irrigation-operations data-items, and (II) one or more crop-attributes of said particular growing-plot.
From the same or similar field of endeavor, Avey teaches wherein the correlating of step (e) comprises: extracting a particular set of irrigation-operations data-items, that pertain to a location of said particular growing-plot (paragraphs [0025-0026] teach determining these recommendations based on a wide array of datasets and models including a localized context data irrigation model and location-specific historical data), and that pertain to a particular growing-season (paragraphs [0025-0026] teach determining these recommendations based on a wide array of datasets and models including a localized context data irrigation model, wherein paragraph [0030] teaches the localized context data includes that of the time of year, planting season, and more); 
associating between (I) said particular set of irrigation-operations data-items, and (II) one or more crop-attributes of said particular growing-plot (paragraph [0058] teaches viewing the results of irrigation recommendations, wherein paragraphs [0025-0026] teach determining these recommendations based on a wide array of datasets and models including a localized context data irrigation model, and wherein paragraph [0030] teaches the localized context data used to produce the recommendations includes that of the time of year, planting season, and more; see also: [0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coolidge to incorporate the teachings of Avey to include wherein the correlating of step (e) comprises: extracting a particular set of irrigation-operations data-items, that pertain to a location of said particular growing-plot, and that pertain to a particular growing-season; associating between (I) said particular set of irrigation-operations data-items, and (II) one or more crop-attributes of said particular growing-plot. One would have been motivated to do so in order to optimize 

Regarding claim 10, Coolidge anticipates all the limitations of claim 1 above.
However, Coolidge does not explicitly teach wherein the analyzing of step (f) comprises: executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e), and generating a proposal to perform an agricultural action on said particular growing-bed.
From the same or similar field of endeavor, Avey teaches wherein the analyzing of step (f) comprises: executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e) (paragraph [0031] teaches using machine learning algorithms to produce the recommendations, wherein paragraphs [0023-0024] teach the recommendations are produced based on localized usage context including environmental information, agricultural inputs, wherein paragraph [0034] teaches recommendations are related to when and how to sell crops, and wherein paragraph [0058] teaches financial management recommendation considerations including marketing services; Examiner’s Note: The recommendation input considerations cited in paragraphs [0023-0024, 0034, 0058] are input data the same as that of step (e).), 
and generating a proposal to perform an agricultural action on said particular growing-bed (paragraph [0020] teaches producing agricultural input recommendations appropriate for the localized usage context, wherein the context includes a particular farm, field, group of fields, or even a portion of a zone).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coolidge to incorporate the teachings of Avey to include wherein the analyzing of step (f) comprises: executing a Machine Learning (ML) or an Artificial Intelligence (AI) 

Regarding claim 21, Coolidge anticipates all the limitations of claim 1 above.
However, Coolidge does not explicitly teach comprising: based on analysis of correlated data, generating a prediction of a timing attribute of a future phenological phase for crops that are currently growing in said particular growing-plot.
From the same or similar field of endeavor, Avey teaches comprising: based on analysis of correlated data, generating a prediction of a timing attribute of a future phenological phase for crops that are currently growing in said particular growing-plot (paragraph [0024] teaches evaluating localized context for an indication of a target yield including monitoring for a target window (i.e. timing attribute) for a particular phonological stage (e.g. vegetative stage, reproductive stage, maturation stage) and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coolidge to incorporate the teachings of Avey to include comprising: based on analysis of correlated data, generating a prediction of a timing attribute of a future phenological phase for crops that are currently growing in said particular growing-plot. One would have been motivated to do so in order to optimize crop production by allowing the system to suggest one or more agricultural inputs (Avey, [0008-0009]). By incorporating Avey into Coolidge, one would have been able to increase efficiency and reduce risk by evaluating the recommendation context for the course of the year, planting season, and more (Avey, [0030]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coolidge et al. (US 20210112705 A1) in view of Perry et al. (US 20210224927 A1).

Regarding claim 11, Coolidge anticipates all the limitations of claim 1 above.
However, Coolidge does not explicitly teach wherein the analyzing of step (f) comprises: executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e), and generating a proposal to perform an operational action in said manufacturing facility based on data related to said particular growing-bed.
From the same or similar field of endeavor, Perry teaches wherein the analyzing of step (f) comprises: executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e) (paragraph [0189] teaches entering a contract with a grower at the beginning of a growing season with terms determined using one or more crop prediction models/machine learning operations, wherein paragraphs [0091-0102] teach an agricultural database for machine learning crop prediction system including agricultural factors, environmental data like weather conditions and more, wherein paragraph [0134] teaches operations describing market data and one or more potential crop recipients ; Examiner’s Note: The recommendation input considerations cited in paragraphs [0091-0102, 0134] are input data the same as that of step (e).), 
and generating a proposal to perform an operational action in said manufacturing facility based on data related to said particular growing-bed (paragraph [0185] teaches the crop prediction system can access the information describing geographic and agricultural characteristics of a portion of land and perform machine learning operations in order to provide insight to a crop recipient to allow them to better evaluate risks and perform various actions in view of those risks and benefits, such as in paragraph [0188] teaches that the crop recipient can be informed about a scarcity of the desired crop in the market, including an evaluation for alternative crop types and varieties in the case where the desired crop is too scarce or expensive, for example a vegan energy bar maker can adjust a recipe for the bar prior .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coolidge to incorporate the teachings of Perry to include wherein the analyzing of step (f) comprises: executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e), and generating a proposal to perform an operational action in said manufacturing facility based on data related to said particular growing-bed. One would have been motivated to do so in order to identify farming operations to suggest or provide to the one or more growers in order to optimize crop production and automatically generate crop acquisition agreements with the one or more prospective crop recipients (Perry, [0038]). By incorporating Perry into Coolidge, one would have been able to allow a crop recipient to better evaluate risks and benefits in view of an expected productivity in order to perform actions in view of those risks, as well as allow the crop recipient to better understand market conditions (Perry, [0185-0186]).

Regarding claim 12, Coolidge anticipates all the limitations of claim 1 above.
However, Coolidge does not explicitly teach wherein the analyzing of step (f) comprises: executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e), and generating a proposal to perform an inventory purchase action in said manufacturing facility based on data related to said particular growing-bed.
From the same or similar field of endeavor, Perry teaches wherein the analyzing of step (f) comprises: executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e) (paragraph [0189] teaches entering a contract with a grower at the beginning of a growing season with terms determined using one or more crop prediction models/machine learning operations, wherein paragraphs [0091-0102] teach an agricultural database for machine learning crop prediction system including agricultural factors, environmental data like weather conditions and more, wherein paragraph [0134] teaches operations describing market data and one or more potential crop Examiner’s Note: The recommendation input considerations cited in paragraphs [0091-0102, 0134] are input data the same as that of step (e).), 
and generating a proposal to perform an inventory purchase action in said manufacturing facility based on data related to said particular growing-bed (paragraph [0185] teaches the crop prediction system can access the information describing geographic and agricultural characteristics of a portion of land and perform machine learning operations in order to provide insight to a crop recipient to allow them to better evaluate risks and perform various actions in view of those risks and benefits, such as in paragraph [0188] teaches that the crop recipient can be informed about a scarcity of the desired crop in the market, including an evaluation for alternative crop types and varieties in the case where the desired crop is too scarce or expensive, for example a vegan energy bar maker can adjust a recipe for the bar prior to manufacture if a necessary ingredient is unlikely to be available of prohibitively expensive at the end of the growing season (i.e. inventory purchase action); see also: [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coolidge to incorporate the teachings of Perry to include wherein the analyzing of step (f) comprises: executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e), and generating a proposal to perform an inventory purchase action in said manufacturing facility based on data related to said particular growing-bed. One would have been motivated to do so in order to identify farming operations to suggest or provide to the one or more growers in order to optimize crop production and automatically generate crop acquisition agreements with the one or more prospective crop recipients (Perry, [0038]). By incorporating Perry into Coolidge, one would have been able to allow a crop recipient to better evaluate risks and benefits in view of an expected productivity in order to perform actions in view of those risks, as well as allow the crop recipient to better understand market conditions (Perry, [0185-0186]).

Regarding claim 13, Coolidge anticipates all the limitations of claim 1 above.
 wherein the analyzing of step (f) comprises: executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e), and generating a determination that crops that will be subsequently harvested from said particular growing-bed are suitable for a first particular manufacturing process in said manufacturing facility and are non-suitable for a second particular manufacturing process in said manufacturing facility.
From the same or similar field of endeavor, Perry teaches wherein the analyzing of step (f) comprises: executing a Machine Learning (ML) or an Artificial Intelligence (AI) analysis on the correlated data of step (e) (paragraph [0189] teaches entering a contract with a grower at the beginning of a growing season with terms determined using one or more crop prediction models/machine learning operations, wherein paragraphs [0091-0102] teach an agricultural database for machine learning crop prediction system including agricultural factors, environmental data like weather conditions and more, wherein paragraph [0134] teaches operations describing market data and one or more potential crop recipients; Examiner’s Note: The recommendation input considerations cited in paragraphs [0091-0102, 0134] are input data the same as that of step (e).), 
and generating a determination that crops that will be subsequently harvested from said particular growing-bed are suitable for a first particular manufacturing process in said manufacturing facility and are non-suitable for a second particular manufacturing process in said manufacturing facility (paragraph [0188] teaches that the crop recipient can be informed about the abundance of the desired crop in the market (i.e. suitable), as well as a scarcity of the desired crop in the market, including an evaluation for alternative crop types and varieties in the case where the desired crop is too scarce or expensive (i.e. not suitable), for example a vegan energy bar maker can adjust a recipe for the bar prior to manufacture if a necessary ingredient is unlikely to be available of prohibitively expensive at the end of the growing season).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coolidge to incorporate the teachings of Perry to include wherein the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coolidge et al. (US 20210112705 A1) in view of Shriver et al. (US 20160223506 A1).

Regarding claim 15, Coolidge anticipates all the limitations of claim 1 above.
Although Coolidge discloses having multiple cropping cycle records based on selected satellite imagery records (see at least [0075, 0127]), Coolidge does not explicitly teach wherein the analyzing of step (f) comprises: (A) performing computer vision analysis of current images of current crops that currently grow in said particular growing-plot; (B) performing computer vision analysis of past images of past crops that were previously grown in said particular growing-plot; (C) comparing between analysis results of step (A) and analysis results of step (B), and based on said comparing, and further based on past crop-attributes that were measured on said past crops, determining one or more crop-attributes of said current crops that currently grow in said particular growing-plot.
From the same or similar field of endeavor, Shriver teaches wherein the analyzing of step (f) comprises: (A) performing computer vision analysis of current images of current crops that currently grow in said particular growing-plot (paragraphs [0016-0017] teach receiving new images of a field and identifying pixels within the image representing a field-sub region, wherein the system can then calculate a vegetative performance value for each pixel; Examiner’s Note: Examiner is interpreting “computer vision” as being, under considerations of the broadest reasonable interpretation of the claimed invention, as any analysis the computer performs of the given images.); 
(B) performing computer vision analysis of past images of past crops that were previously grown in said particular growing-plot (paragraphs [0016-0017] teach the system has previous images that have already determined vegetative performance values for each pixel; Examiner’s Note: Examiner is interpreting “computer vision” as being, under considerations of the broadest reasonable interpretation of the claimed invention, as any analysis the computer performs of the given images.); 
(C) comparing between analysis results of step (A) and analysis results of step (B) (paragraphs [0016-0017] teach determining a historical deviation between the new image and a previous image by evaluating the vegetative performance value and associated percentile rank), and based on said comparing, and further based on past crop-attributes that were measured on said past crops (paragraphs [0016-0017] teach determining a historical deviation between the new image and a previous image by evaluating the vegetative performance value and associated percentile rank, wherein paragraphs [0021-0023] teach the performance values indicate crop performance, soil performance, and more for the given sub-region and season), 
determining one or more crop-attributes of said current crops that currently grow in said particular growing-plot (paragraph [0074] teaches that the system includes a remote monitoring system configured to record the images of the field, index the crop performance for each sub-region of the field, compare the vegetative index of the new field data with historical field data, and determine if there are any anomalies in the sub-regions of the field that indicate unexpected crop performance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coolidge to incorporate the teachings of Shriver to include wherein the analyzing of step (f) comprises: (A) performing computer vision analysis of current images of current .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Azuma et al. (US 20200167874 A1) discloses in at least [0128, 0174] evaluating crop data including the present stage of phenology and the phenology history
Garg (US 20180330435 A1) discloses in at least [0011-0013, 0035] comparing the identification of crops in a region against the crop types that have been historically grown on that farm using satellite images 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683